Case 1:19-cv-00293-PAB-STV Document 104-1 Filed 12/16/20 USDC Colorado Page 1 of 1

                                                                                                            Exhibit 1




   December 09, 2020

   Richard F. Spiegle

   600 S. Cherry St., Ste. 315
   Denver, CO 80246

   Case No. 2020-5533

   Dear Richard F. Spiegle,

   The above referenced case concerning the complaint filed against you was recently reviewed by our
   office.

   After thorough review and discussion, it was determined that there were insufficient grounds to
   warrant the commencement of formal disciplinary proceedings as required by the provisions of
   Colorado law. Accordingly, the Board has dismissed the complaint. This is a final action and is not
   subject to appeal.

   If you have further questions or concerns, please visit our website at dpo.colorado.gov or contact our
   office by calling (303) 894-7800.

   For the State Board of Psychologist Examiners



   Melissa A. Mendo
   Support Assistant

   Esq Michael T. McConnell, Respondent Attorney


   Please complete a short survey at https://www.surveymonkey.com/r/B5JR27T regarding aspects of
   the service you received. Your anonymous response will be used to evaluate the service experience and
   to identify areas where improvements may be appropriate.




         1560 Broadway, Suite 1350, Denver, CO 80202   P 303.894.7800   F 303.894.7692   dpo.colorado.gov
